DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 09/13/2021 have been considered but are moot because the new ground of rejection in view of Iwami in view of Han for claims 1, 2, 4, 10, 11, 18 and 19; Iwami Han and Slevin for claims 7, 9, 15 and 17; Iwami, Han and Rauhala for claims 3, 5, 6, 12-14 and 20; and Iwami, Han and Cohen for claims 8 and 16.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami (US PG Pub 20160080825) in view of Han (US PG Pub 20070265011)..
Claims 7, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Han and further in view of Slevin (US PG Pub 200070171027).	As per claims 7 and 15, Iwami in view of Han disclose the method and system of claims 1 and 10, upon which claims 7 and 15 depend.	Iwami in view of Han, however, fail to disclose wherein the audio transmission parameter is based at least in part on a user profile.	Slevin does teach wherein the audio transmission parameter is based at least in part on a user profile (Slevin; p. 13 - stored biometric profile of a user).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method, system and computer-readable storage device of Iwami to include wherein the audio transmission parameter is based at least in part on a user profile, as .
Claims 3, 5, 6, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Han and further in view of Rauhala (US PG Pub 20130103398).	As per claims 3, 12 and 20, Iwami in view of Slevin disclose the method of claim 1, upon which claim 3 depends..
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Han and in further view of Cohen (US PG Pub 20110250932).	As per claims 8 and 16, Iwami and Han disclose the method and system 1 and 10, of modifying the audio transmission parameter.	Iwami and Han, however, fail to disclose determining a respective priority level for each of a plurality of audio channels from separate microphones, and encoding each of the plurality of audio channels according to the respective priority level.	Cohen does teach determining a respective priority level for each of a plurality of audio channels from separate microphones (Cohen; p. 161 - the ear module accepts the connection command, according to a channel priority scheme), and encoding each of the plurality of audio channels according to the respective priority level (Cohen; p. 0165 - switching between channels to encode audio signals based on predetermined priority)..
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODRIGO CHAVEZ/
Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658